DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
Claims 1 and 12-23 are pending.
Claims 13-23 are withdrawn from consideration as directed to a non-elected invention.
Claim 12 is withdrawn from consideration as directed to a non-elected species of the elected invention.
Claim 1 is presented for examination and is rejected as set forth below.

Response to Amendment
Applicants amendments to the claims have overcome the rejection of Claim 1 as presenting new matter under 35 U.S.C. 112(a) as was set forth in the office action of 26 July 2021.
This rejection is therefore WITHDRAWN.

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the amount of each of the “first reagent” and “second reagent” to be incorporated into the composition comprising these two elements.  While applicants claim indicates that, relative to each other, the first phase is present in an amount of between 60-70% and the second phase in an amount relative to the first of between 30-40%, Applicants are reminded that their compositions is a cosmetic which comprises each of the “first” and “second” reagents, leaving open the possibility of each of these components being combined with additional unnamed elements.  See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.").  Applicant have attempted to further define the amounts of each of the individually claimed composition elements (purified water, EDTA, adenosine, niacinamide, dipropylene glycol, PEG-60 hydrogenated castor oil, ethylhexylglycerin, phenoxyethanol, olive oil, PEG-8 glyceryl isostearate, silica dimethyl silane ester (which the examiner has interpreted as meaning the silica dimethyl silylate commonly employed as a cosmetic thickener), sodium alginate, tetrapotassium pyrophosphate, and calcium sulfate) by both reciting concentrations of each component to be included in each of the “first” and “second” reagents, as well as ratios of each of the first and second compositions to be used relative to the other.  In a binary system, containing only the first and second reagents, then, the purified water would be present in concentrations of between 55.95-65.275%, the EDTA in concentrations between 0.006-0.007%, the adenosine in concentrations between 0.024-0.028%, the niacinamide in concentrations between 1.2-1.4%, dipropylene glycol in concentrations .
Unfortunately, the Claim as presently amended lacks at least two elements critical to permitting a skilled artisan to ascertain the metes and bounds of the composition encompassed by the claims.  On one hand a reference to what kind of ratio (e.g., by weight or by volume) this represents is absent.  Applicants are reminded that when a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention, or the claim remains indefinite under § 112.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  In addition, no reference as to how much of the overall composition is represented by the combination of “first” and “second” reagents can be found in the claims, and therefore no accurate determination of either the overall amounts of each of the elements recited must be present in the cosmetic composition claimed, or whether an accused composition addresses the claimed subject matter is possible.  For example, a cosmetic composition according to the claims may contain 100% of a combination of the “first” and “second” reagents, but may also contain, for example, 1% or less of the combination of first and second reagents, rendering it impossible to accurately establish what falls within and outside of the invention claimed.  For purposes of compact prosecution, however, any concentrations falling within or below the calculations set forth above concerning the binary system will be considered sufficient to address the obviousness of the composition claimed.

While it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions, In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962), the obviousness rejection as modified below is advanced in an effort to establish that each of the composition elements claimed were, at the time of the instant application, known to be usefully incorporated into topical skincare compositions including the masks falling within the metes and bounds of the invention claimed.  This suggests to applicants that in the absence of evidence tending to establish the criticality of the amounts of each of the elements claimed in achieving some kind of unexpected results, applicants are unlikely to define a composition patentable under 35 U.S.C. 103.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (U.S. PGPub. 2001/0006661), in view of Yu (U.S. PGPub. 2009/0068255), Hoffmann (U.S. PGPub. 2011/0229429), and Gan (U.S. PGPub. 2016/0158143).
Applicants claims are directed to a “peel-off facial mask cosmetic” composition which combines a first phase containing purified water, EDTA, adenosine, niacinamide, dipropylene glycol, PEG-60 hydrogenated castor oil, ethylhexylglycerin, phenoxyethanol with a second phase containing ethylhexylglycerin, phenoxyethanol, olive oil, PEG-8 glyceryl isostearate, silica dimethyl silane ester (which the examiner has interpreted as meaning the silica dimethyl silylate commonly employed as a cosmetic thickener), sodium alginate, tetrapotassium pyrophosphate, and calcium sulfate.  As set forth above concerning the indefiniteness of the invention claimed, any concentrations falling within or below the ranges calculated will be considered sufficient to address the component concentrations claimed.  Applicants are again reminded that in determining the meaning of language present in a claim, and therefore the scope of the invention defined, the objective reach of the language of the claim presented is controlling.  See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) (“[T]he name of the game is the claim.”).  Method claim limitations define steps or acts to be performed, product claims discrete physical structures or materials.  It has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  As such, applicants preamble language describing a manner in which the components required to be present may be used (i.e., “peel-off facial mask”) appear to represent a non-limiting description of the manner in which the composition elements may suitably be used, and as a result are considered of minimal patentable relevance.  
As set forth above, it is not possible for the examiner to accurately determine the amounts of each of the purified water, EDTA, adenosine, niacinamide, dipropylene glycol, PEG-60 hydrogenated castor oil, ethylhexylglycerin, phenoxyethanol, olive oil, PEG-8 glyceryl isostearate, silica dimethyl silylate, sodium alginate, tetrapotassium pyrophosphate, and calcium sulfate to be contained in the mask claimed.  Where the art fails to describe specific amounts of each of the elements claimed within and therefore rendering the ranges claimed obvious, Applicants are reminded that the art establishes each of these components was, at the time of the instant application, known to provide any of a variety of useful properties to topical cosmetic compositions into which they are incorporated.  A person of ordinary skill in the art would reasonably have expected that the amounts of each are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by the art herein relied upon.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).

Kaneda does not however teach or suggest that the POE-hydrogenated castor oil is the PEG-60 hydrogenated castor oil of the instant claims, nor is the inclusion of EDTA, adenosine, niacinamide, dipropylene glycol, ethylhexylglycerin, phenoxyethanol, PEG-8 glyceryl isostearate, silica dimethyl silylate, sodium alginate, tetrapotassium pyrophosphate, or calcium sulfate taught.
Yu describes skin care compositions useful as, among others, face masks.  (Abs.).  Each of the instantly claimed calcium sulfate and tetrapotassium pyrophosphate are recited by Yu as salts typically incorporated into skincare cosmetics as, among others, thickening agents, buffering agents, hairweaving agents, humectants, and/or oxidizing or reducing agents.  [0135].  Yu indicates that each of the instantly claimed sodium alginate and polyethyoxylene 
Hoffmann teaches that adenosine, in cosmetic compositions, is an anti-inflammatory agent that additionally promotes elastin and collagen production to both improve skin tone, promote blood flow, and smooth the appearance of skin.  [0050].   Hoffmann establishes that the instantly claimed PEG-8 glyceryl isostearate is also known to be useful as a thickener in cosmetic compositions.  [0075-76].
Gan teaches the skilled artisan that ethylhexylglycerin is a skin conditioning agent, and niacinamide is a skin bleaching and lightening agent useful in topical cosmetic compositions.  [0014; 0057].  
The teachings of Kaneda, Yu, Hoffmann, and Gan therefore establish that each of the purified water, EDTA, adenosine, niacinamide, dipropylene glycol, PEG-60 hydrogenated castor oil, ethylhexylglycerin, phenoxyethanol, olive oil, PEG-8 glyceryl isostearate, silica dimethyl silylate, sodium alginate, tetrapotassium pyrophosphate, and calcium sulfate are known topical cosmetic components usefully incorporated into cosmetic facial masks, and more specifically into peelable facial mask cosmetics.  While neither Kaneda, Yu, Hoffmann, nor Gan disclosure KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have emulsified various combinations of purified water, EDTA, adenosine, niacinamide, dipropylene glycol, PEG-60 hydrogenated castor oil, ethylhexylglycerin, phenoxyethanol, olive oil, PEG-8 glyceryl isostearate, silica dimethyl silylate, sodium alginate, tetrapotassium pyrophosphate, and calcium sulfate, to arrive at peelable face mask compositions “yielding no more than one would expect from such an arrangement.”
Response to Arguments
Applicant's arguments filed 26 November 2021 have been fully considered.
Applicants’ position that the “binding ratio” of first to second components of the composition claimed is not explicitly disclosed.  This is unpersuasive because the asserted “binding ratio” simply serves to specify the amounts of composition components present in the cosmetic claimed.  As has been explained above, the art suggests the amounts of each of the claimed cosmetic components encompassed by the instant claims.
Applicants assertion that the composition as claimed “achieves unexpected technical effects” is unpersuasive, as the art suggests exactly the kind of cosmetic mask applicants appear to have assembled, against which applicants have not offered evidence to permit a skilled artisan to conclude that the cosmetics encompassed by the claims indeed provide a practical and statistically significant improvement over the masks of the prior art.  “[A]ppellants have the burden of explaining the data…they proffer as evidence of non-obviousness.”  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  Here, no such evidence can be identified.
As the combined teachings of Kaneda, Yu, Hoffmann, and Gan indeed address the structural and composition limitations set forth by the claims, the examiner’s prima facie case of obviousness remains proper.

Conclusion
No Claims stand allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613